                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ROBERT ALLEN RYTLEWSKI,

                       Plaintiff,
v                                                             Case No. 19-11243
                                                              Honorable Thomas L. Ludington
BAY, COUNTY OF,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING PLAINTIFF’S
AFFIDAVIT REGARDING FINANCIAL HARDSHIP, AND DIRECTING PLAINTIFF
                     TO SUBMIT FILING FEE
       On April 24, 2019, Plaintiff Robert Rytlewski filed a complaint against Defendant Bay

County. He alleges that Defendant violated the Fourteenth Amendment by not informing the

United States government of Plaintiff’s birth in 1958. ECF No. 1. Plaintiff claims that this has

prevented him from being recognized as an American citizen.

       Plaintiff did not submit a filing fee when he filed his complaint. However, he did file an

affidavit of financial hardship. The only justification he provided for waiver of the filing fee was

“payment of filing fees would be a financial hardship for me.” ECF No. 3. Plaintiff’s affidavit of

financial hardship was referred to Magistrate Judge Morris. She directed Plaintiff to file by June 4

a completed AO 240 for Application to Proceed Without Prepayment of Fees or Costs. ECF No.

7. Plaintiff did not file the application nor did he pay the filing fee by June 4. Accordingly, Judge

Morris recommended that Plaintiff’s affidavit of financial hardship be denied. ECF No. 11.

       Although the magistrate judge’s report explicitly states that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither party has filed any objections. The election not to file objections to the magistrate judge’s

report releases the Court from its duty to independently review the record. Thomas v. Arn, 474
U.S. 140, 149 (1985). The failure to file objections to the report and recommendation waives any

further right to appeal. Id.

        Accordingly, it is ORDERED that the report and recommendation, ECF No. 11, is

ADOPTED.

        It is further ORDERED that Plaintiff’s affidavit of financial hardship, ECF No. 3, is

DENIED.

        It is further ORDERED that leave for Plaintiff to proceed in forma pauperis is DENIED.

        It is further ORDERED that if Plaintiff intends to continue prosecuting his case, he must

pay the $400 filing fee by July 22, 2019. Otherwise, Plaintiff’s complaint will be dismissed.




                Dated: July 12, 2019                                           s/Thomas L. Ludington
                                                                               THOMAS L. LUDINGTON
                                                                               United States District Judge




                                                  PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was served
                          upon Robert Allen Rytlewski, 10955 14 Mile Rd. NE, Unit 55,
                          Rockford, MI 49341 by first class U.S. mail on July 12, 2019.

                                                           s/Kelly Winslow
                                                           KELLY WINSLOW, Case Manager




                                                           -2-
